UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-2125



CINDY R. LEONARD


                                               Plaintiff - Appellant,




             versus


PORTER J. GOSS, Director, Central Intelligence
Agency; HEIDI F.; WILLIAM F.; DOUGLAS B.;
MARILEE J. LAYMAN; HERBERT B.; RONALD L.;
DIANE E. FLORKOWSKI; WILLIAM CRUMB; SUSAN
WATERMAN; JEANETTE MOORE; GARY C.; SHIRLEY S.;
LYNDA M.; UNITED STATES OF AMERICA,


                                              Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-03-1176-1)


Submitted:    December 16, 2004           Decided:     December 20, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cindy R. Leonard, Appellant Pro Se.      Leslie Bonner McClendon,
OFFICE OF THE UNITED STATES ATTORNEY, William Joseph Howard, Ralph
Andrew Price, Jr., Assistant United States Attorneys, Alexandria,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Cindy R. Leonard appeals the district court’s order

granting summary judgment in favor of her former employer in her

employment discrimination action.   We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court.     See Leonard v. Tenet, No. CA-03-

1176-1 (E.D. Va. June 30, 2004).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                                - 3 -